FILED IN COURT OF APPEALS
                                                     12th Court of Appeals Pis-rict


                                                              Ak i not?

                                                     CATHY S. LUBK, ClER



        RE:   Case    No.    15-0196                           DATE         3/13/2015
        COA #:   12-13-00035-CV              TC#:     2011-115
STYLE:CYNTHIA        KAY    LYLES
   v.   AARON JORDAN,         ET AL.


     Today the Supreme Court of Texas received and
filed a motion for extension of time to file petition
for review pursuant to Rule 53.7(f) in the above
numbered and styled case.


                               MS.   CATHY   S.   LUSK
                               CLERK,   TWELFTH COURT OF APPEALS
                               1517 WEST FRONT,           SUITE 354
                               TYLER, TX  75702